Green, J.
delivered the opinion of the court.
Craven Jackson sold the lot in question in his life time, and thereby turned it into personalty. The notes, as personal assets, came into the hands of the *80administrators, and so must continue. The adminis- . . , .. trators had no power to convert it into realty; and it it be done, the real property will be considered in equity as personalty, and distributed accordingly.—1 Mad. Ch. 339. 2 Kent’s Com. 188. 3 Dessauseure, 18. Vesey, 257.
If Carroll Jackson had lived till the age of 21 years, he would have had a right to elect, whether he would take the lot or the money which was paid for it, with interest. But having died, there is no one to make the election; for the interests of his heirs, and next of kin, are adverse to each other. The case must then be settled in reference to the powers the administrators had to change the character of the property; and as we have before seen they had no authority in law to do so, this lot must be regarded as personalty, and as rightfully belonging to these complainants.
Decree affirmed..